DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was filed after the mailing date of the application on 04/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1 and 11 recites the limitation " Receive, in response to identification of the type of the user interaction, the at least one content " in line 10 of claim 1 and line 6 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US Pub. 20150138101) in view of CHAU et al (US Provisional 61908595 as US Pub. 20150148005).
Regarding claim 1, PARK discloses:
An electronic device, (refer to fig. 1 and paragraph 67. Describes mobile terminal 100) comprising: 
A wireless communication circuitry, (refer to fig. 1 and paragraph 67. Describes a wireless communication unit 110); 
A display, (refer to fig. 1 and paragraph 81. Describes processed image frames may be displayed on a display unit 151); and 
A processor operatively coupled to the wireless communication circuitry and the display, (refer to fig. 1 and paragraph 110. Describes the controller 180 performs controlling and processing associated with voice calls, data communications, video calls, and the like), 
Wherein the processor is configured to: detect, when the display is turned off, a user interaction, (refer to fig. 3 and paragraph 194. Describes when an initial tap is sensed while the display unit 151 is turned off, for example, in a doze mode, the controller 180 of the mobile terminal 100 according to an embodiment of the present disclosure may sense it, and sense whether or not the user applies an additional tap, thereby determining whether or not to activate the display unit) 
Identify a type of the detected user interaction, (refer to fig. 3 and paragraph 194. Describes when a plurality of taps ("knockknock") are applied while the display unit 151 is in an inactive state, the controller 180 may analyze the pattern of the sensed tap. When the pattern of the sensed tap matches a predetermined pattern, the controller 180 may release a lock state)
Receive, in response to identification of the type of the user interaction, the at least one content, (refer to fig. 4A, 5-6 and paragraphs 195, 199. Describes when the pattern of the sensed tap matches a predetermined pattern, the controller 180 may release a lock state, and display predetermined screen information 410 on the display unit 151. Para. 199, describes: the controller 180 may display guide information (or guidance information) associated with the pattern of a sensed tap on the display unit 151 upon sensing "knockknock") and 
Display at least one content in a lock-screen through the display, (refer to fig. 6B and paragraph 213. Describes in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Although not shown, if the display unit 151 is activated in a locked state, the controller 180 displays a lock screen related to input of a password, so that a password for releasing a locked state can be input from a user).
PARK does not explicitly disclose:
Receive, in response to identification of the type of the user interaction, the at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry
Display the received at least one content in a lock-screen through the display
CHAU teaches: 
Receive the at least one content from an external electronic device connected with the electronic device through the wireless communication circuitry, (refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Display the received at least one content in a lock-screen through the display, (refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method of managing a lock screen content of the user terminal device transmitted from the content provider as taught by CHAU with the lock screen functions of the display device as disclose in PARK The motivation to combine the Chau reference is to provide for features that provide assurances to content providers that their content is being viewed in a meaningful manner and encourage user adoption of lock screen content distribution.
Regarding claim 11, PARK discloses:
A method for displaying a lock-screen of an electronic device, (refer to fig. 22A-E and paragraph 405. Describes a method to display a guide screen for easy inputting a control command by a user, and a method to set a motion pattern for releasing a locked state) the method comprising: 
Detecting, when the display is turned off, a user interaction, (refer to fig. 22A and paragraph 408. Describes the controller 180 may activate the display unit for a predetermined time in response to said one or more taps, and may display the guide screen on the display unit 151); 
Identifying a type of the detected user interaction, (refer to fig. 3 and paragraph 194. Describes when a plurality of taps ("knockknock") are applied while the display unit 151 is in an inactive state, the controller 180 may analyze the pattern of the sensed tap. When the pattern of the sensed tap matches a predetermined pattern, the controller 180 may release a lock state
Receiving, in response to identification of the type of the user interaction, the at least one content, (refer to fig. 22A-D and paragraphs 410-411. Describes in a case where a tap (knock) on the display unit is sensed in a deactivated state of the display unit 151, the controller 180 may display a guide screen 2210 on the display unit 151. Para. 411, describes: in a case where said one or more taps have been applied to a corner region of the display unit 151, the guide screen 2220 may be displayed on one or more regions including the corner region); and 
Displaying at least one content in the lock-screen, (refer to fig. 22A-D and paragraph 410. Describes the controller 180 may display a guide screen 2210 on the display unit 151. Para. 411, describes: the guide screen 2220 may be displayed on one or more regions including the corner region).
PARK does not explicitly disclose:
Receiving, in response to identification of the type of the user interaction, the at least one content from an external electronic device connected with the electronic device
Displaying the received at least one content in the lock-screen
CHAU teaches: 
Receiving the at least one content from an external electronic device connected with the electronic device, (refer to fig. 10-11 and paragraphs 53-54. Describes if the mobile content space auction server 1002 is configured to process bids and content and communicate those bids and content 1008 and 1010 to the mobile electronic devices 1020 that are configured to execute auctions, then the mobile content space auction server 1002 may communicate the bids 1008 in 1010 via the networks 1016 to the electronic devices 1020. Para. 54, describes: The data repositories 1112 may be configured to store lock screen content, bid submissions, and associated parameters from content providers wanting to display content on lock screens of mobile electronic devices)
Displaying the received at least one content in the lock-screen, (refer to fig. 11-12 and paragraph 56. Describes at step 1108, a winning bid may be selected and an associated content may be delivered to mobile devices that are within the parameters as submitted by the content provider or its agency. In one embodiment, the winning content may be communicated to the mobile device prior to the user causing the lock screen to be displayed. Alternatively, the winning content may be selected and communicated to the mobile device in response to the user causing the lock screen to be displayed).
Regarding the claim 11, refer to the motivation of claim 1.
Regarding claim 2, PARK discloses:
Further comprising: a memory, (refer to fig. 1 and paragraph 67. Describes a memory 160) 
Wherein the processor is configured to: retrieve content stored in the memory, (refer to fig. 1 and paragraph 105. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output) and 
Change the lock-screen based on the retrieved content, (refer to fig. 6B, 22A-D and paragraphs 210, 213, 410-411. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 410, describes: the controller 180 may display a guide screen 2210 on the display unit 151. Para. 411, describes: the guide screen 2220 may be displayed on one or more regions including the corner region).
Regarding claim 3, PARK discloses:
Wherein the user interaction is detected based on at least one input interface of the electronic device, (refer to fig. 3 and paragraph 194. Describes when an initial tap is sensed while the display unit 151 is turned off, for example, in a doze mode, the controller 180 of the mobile terminal 100 according to an embodiment of the present disclosure may sense it, and sense whether or not the user applies an additional tap, thereby determining whether or not to activate the display unit).
Regarding claim 4, PARK discloses:
Wherein the at least one input interface comprises at least one of a power button, a volume button, or a home button, (refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 5, PARK discloses:
Wherein the processor is further configured to: gather, when the display is turned on, the at least one content based on the identified type of the user interaction, (refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 6, PARK discloses:
Wherein the processor is further configured to: display, when the display is turned on, at least one content item for gathering content corresponding to the user interaction, (refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region
Regarding claim 7, PARK does not explicitly disclose:
Wherein the at least one content comprises at least one of a personal content, a social networking service (SNS) feeding content, a web surfing content, a linkage content, or an app content.
CHAU teaches:
Wherein the at least one content comprises at least one of a personal content, a social networking service (SNS) feeding content, a web surfing content, a linkage content, or an app content, (refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser).
Regarding claim 8, PARK does not explicitly disclose:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn).
Regarding claim 9, PARK does not explicitly disclose:
Wherein the processor is further configured to: share the generated image with other electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with other electronic device, (refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding claim 10, PARK does not explicitly disclose:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding claim 12, PARK discloses:
Further comprising: retrieving content stored in a memory of the electronic device, (refer to fig. 1 and paragraph 105. Describes the memory 160 may store software programs used for the processing and controlling operations performed by the controller 180, or may temporarily store data (e.g., a map data, phonebook, messages, still images, video, etc.) that are input or output); and 
Changing the lock-screen based on the retrieved content, (refer to fig. 6B, 22A-D and paragraphs 210, 213, 410-411. Describes the controller 180 may divide the display unit 151 into an upper region and a lower region, or an upper region, a middle region and a lower region, based on a preset password. Para. 213, describes: in an activated state of the display unit 151, different screen information is displayed on the display unit 151 under control of the controller 180. Para. 410, describes: the controller 180 may display a guide screen 2210 on the display unit 151. Para. 411, describes: the guide screen 2220 may be displayed on one or more regions including the corner region).
Regarding claim 13
Wherein the user interaction is detected based on at least one input interface of the electronic device, (refer to fig. 3 and paragraph 194. Describes when an initial tap is sensed while the display unit 151 is turned off, for example, in a doze mode, the controller 180 of the mobile terminal 100 according to an embodiment of the present disclosure may sense it, and sense whether or not the user applies an additional tap, thereby determining whether or not to activate the display unit).
Regarding claim 14, PARK discloses:
Wherein the at least one input interface comprises at least one of a power button, a volume button, or a home button, (refer to fig. 4B and paragraph 196. Describes when a tap is applied to a region 420 corresponding to a location disposed with a power button while the display unit 151 is in an inactive state, the controller 180 may display a lock screen on the display unit 151).
Regarding claim 15, PARK discloses:
Further comprising: gathering, when the display is turned on, the at least one content based on the identified type of the user interaction, (refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 16
Further comprising: displaying, when the display is turned on, at least one content item for gathering content corresponding to the user interaction, (refer to fig. 22C and paragraph 413. Describes a touch input, which starts from a first point on the display unit 151 toward a second point, may be applied in a deactivated state of the display unit 151. The controller 180 may divide an entire region of the display unit 151 into a first region and a second region, based on a touch area on the display unit 151. Then the controller 180 displays a guide screen 2230 on one of the first region and the second region).
Regarding claim 17, PARK does not explicitly disclose:
Wherein the at least one content comprises at least one of a personal content, a social networking service (SNS) feeding content, a web surfing content, a linkage content, or an app content.
CHAU teaches:
Wherein the at least one content comprises at least one of a personal content, a social networking service (SNS) feeding content, a web surfing content, a linkage content, or an app content, (refer to fig. 2A, 2C and paragraphs 36, 38. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Para. 38, describes: the information 208 is a webpage on a mobile browser).
Regarding the claim 17
Regarding claim 18, PARK does not explicitly disclose:
Further comprising: generating an image based on received at least one content; and configuring the generated image as background image.
CHAU teaches:
Wherein the processor is further configured to: generate an image based on received at least one content, and configure the generated image as background image, (refer to fig. 2A and paragraph 36. Describes the lock screen content 200 may include text, graphics, images, photographs, video, music, or any other static or dynamic graphic, as understood in the art. The content 200 may be informational, promotional, entertainment, or otherwise. Information associated with the lock screen content 200, graphical indicia or representation 202, such as an amount of currency or other compensation that indicates to the user how much compensation he or she will earn).
Regarding the claim 18, refer to the motivation of claim 1.
Regarding claim 19, PARK does not explicitly disclose:
Further comprising: sharing the generated image with other electronic device.
CHAU teaches:
Wherein the processor is further configured to: share the generated image with other electronic device, (refer to fig. 10 and paragraph 53. Describes the mobile electronic devices 1020 may be configured to generate information associated with lock screen content being displayed thereon and communicate results information 1022 via the networks 1016 to the mobile content space auction server 1002 for storage and processing thereon).
Regarding the claim 19, refer to the motivation of claim 1.
Regarding claim 20, PARK does not explicitly disclose:
Further comprising: identifying a linkage information corresponding to the received at least one content, and generating the image based on the linkage information.
CHAU teaches:
Wherein the processor is further configured to: identify a linkage information corresponding to the received at least one content, and generate the image based on the linkage information, (refer to fig. 2A and paragraph 36. Describes in addition to including a graphic, to allow a user to know how much he or she will earn by accessing information associated with the lock screen content 200, a graphical indicia or representation 202, such as an amount of currency or other compensation, that indicates to the user how much compensation he or she will earn).
Regarding the claim 20, refer to the motivation of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        04/05/2021